UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-11476 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[x]Noo Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting company[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No[x] State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 17,807,974shares of common stock issued and outstanding as of November 5, 2013. TABLE OF CONTENTS Page PART I Item 1. ConsolidatedFinancial Statements ConsolidatedBalance Sheets (unaudited) F-1 ConsolidatedStatements ofOperations (unaudited) F-2 ConsolidatedStatements of Cash Flows (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-4 Item 2 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 11 Item 3. Quantitative And Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales Of Equity Securities And Use Of Proceeds 34 Item3. Defaults Upon Senior Securities 35 Item4. Mine Safety Disclosures 35 Item5. Other Information 35 Item 6. Exhibits 35 PART I – FINANCIAL INFORMATION Item 1. Financial Statements VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Total current assets Noncurrent assets Fixed assets, net Intangible assets, net Goodwill Deferred federal income taxes Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Line of credit - Current portion of long-term debt Total current liabilities Long-term liabilities Long-term debt Contingent consideration Line of credit - Deferred federal income tax Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 1,323,837 and 1,512,891issued and outstanding at September 30, 2013 andDecember 31, 2012, respectively 1,513 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 17,804,724 and 16,965,464 issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $
